— Judgment unanimously modified on the law and the facts and as modified affirmed without costs, in accordance with the following memorandum: The order of Supreme Court directed that plaintiff maintain through his employer the current level of life insurance, in which the children are named as a beneficiary. Plaintiff argues that this directive was unreasonable. Defendant has stipulated that plaintiff should bear this obligation only through the period during which he is obligated to pay maintenance and that the amount of the policy need be only the "basic” amount, i.e., $76,600. Accordingly, we modify the order of Supreme Court to incorporate that stipulation. We have examined the other contentions on appeal and are satisfied that the court properly exercised its discretion in distributing the marital assets and debts, in setting maintenance and support and in awarding attorney’s fees. (Appeal from judgment of Supreme Court, Monroe County, Cornelius, J. — divorce.) Present — Dillon, P. J., Den-man, Pine, Lawton and Davis, JJ.